887 F.2d 1078Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles M. ANDERSON, Plaintiff--Appellant,v.Thomas J. MIDDLETON;  Henry C. Mackall;  Mackall, Mackall,Walker & Silver;  Donald L. Bowman;  Donald L. Bowman, LawOffice;  Eugene Vannoy;  American Paving & ConstructionCompany;  Eleanor Orndorff;  Joy R. Dawson;  Platt & Dawson;Lewis Griffith;  Thomas Fortkort;  Albert V. Bryan,Honorable;  Theresa Whitmore;  Rebekah Johnson, Defendants--Appellees.
No. 88-2087.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 31, 1989.Decided:  Sept. 20, 1989.

Charles M. Anderson, appellant pro se.
Paula Mary Potoczak (Office of the United States Attorney), Peter Robert Messitt (Office of the Attorney General of Virginia), Douglas McNeil Coleman (Cunningham & Hudgins), Donald Lewis Bowman, Glenn Hugh Silver (Rust, Rust & Silver), for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles Anderson appeals from the district court's order awarding sanctions pursuant to Rule 11, Fed.R.Civ.P., and enjoining him from filing future suits against certain defendants without leave of court.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Anderson v. Middleton, C/A No. 87-173 (E.D.Va. March 17, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.